DETAILED ACTION

Introduction

1.	An AFCP 2.0 request was filed in this application on 06/03/2021 after the final rejection of 04/12/2021. No claims have been added in this submission, while claims 1, 8, 15 have been amended and claims 4, 11, 16 have been cancelled. Thus, claims 1-3, 5-10, 12-15 and 17-20 are currently pending for reconsideration by the Examiner and are examined below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action. The Applicant’s arguments are therefore persuasive in view of an updated search along with the claim amendments presented in this latest submission. Pending claims 1-3, 5-10, 12-15 and 17-20 are therefore allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest 

Most pertinent prior art:

Dillon (U.S. Patent Application Publication # 2003/0088562 A1) in paragraphs 98, 103 and 105 along with figures 16 and 18, teaches a search query “must golf may travel less dining” to determine a result list from which the user can explore a description for that transaction's merchant from user interface 1640. The user management interface 1615 can be deployed over a browser interface, client-server architecture or as a web service, while figure 1 is a block diagram illustrating a computer environment for augmenting fields of data from a source database. Such a set-up uses programmed processors. Para 8 and 102, teach that search engine queries will employ both exact keyword matches as well as vector search methods and process the natural language text for vector searching with predictive modeling using neural networks to process the natural language text for vector search methods to a set of weighted keywords or vectors. Para 99 and figure 16, teach visualizing the data held in the account descriptor archive using user applications 1635. Paragraphs 69 and 84 along with figures 7 and 10-11, teach that the counts as determined at 915 of the top ‘n’ keywords, ranking the variables by linear regression weight magnitude and using step-wise regression, where 'n' is the number of keywords within the Paragraphs 69 and 105 along with figures 7, 10-11, 16 and 18, teach forming the final merchant descriptor and the list being displayed on the user interface result display 1845). 

Kinsey (U.S. Patent Application Publication # 2014/0136259 A1) in para 216 and figure 1, teaches a cosine angle between vectors as a match between each merchant's rating and the consumer’s desired rating or similar attribute. Paragraphs 216 and 290, teach finding the best match between the merchant and the consumer based on a ranking of the variables defined by the consumer such as desired services offered or other attributes, finding the best match using the ranking, where the match is the statistical correlation of the similarity between relevant attributes based on the cosine angle between vectors. Para 18, teaches scheduling an appointment for the service on a calendar of the customer and on a calendar of the selected merchant; and providing notification of the appointment to a customer device of the customer and a merchant device of the selected merchant).

Kopru (U.S. Patent Application Publication # 2017/0177712 A1) in paragraphs 91-93 along with figures 1-3, teaches generating semantic meaning vector for a search query of the user. The network-based commerce system selects one or more item records from the plurality of item records stored at the network-based commerce system. Item records are selected, at least in part, on the determined similarity or closeness scores for semantic meaning Paragraphs 60-75, teach that this system could use artificial neural networks and deep learning techniques.

Moreno (U.S. Patent Application Publication # 2018/0277124 A1) in paragraphs 40-41 and figure 2, teach a neural network trained with a second set of training data after which it generates an output which is then converted to a binary or probability form.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method for determining a merchant based on a natural language query, comprising receiving, with at least one processor, a natural language query from a user device, the natural language query comprising at least one word; converting, with the at least one processor, the at least one word of the natural language query to a vector using at least one neural network to form a set of vectors; determining, with the at least one processor, a vector distance from the set of vectors to each profile in a set of profiles, each profile associated with a merchant; ranking, with the at least one processor, each profile in the set of profiles based on the vector distance of each profile to the set of vectors; communicating, with the at least one processor, merchant data associated with each merchant included in the set of profiles to the user device, wherein the merchant data is communicated based on ranking each profile in the set of profiles; receiving, with the at least one processor, a selection of a first 
 
Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.




CONCLUSION

3.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Martin (U.S. Patent Application Publication # 2019/0325863 A1), Chavoshi (U.S. Patent Application Publication # 2020/0013106 A1), Sawaf (U.S. Patent # 10891673 B1), Jamali (U.S. Patent Application Publication # 2019/0197398 A1), Yu (U.S. Patent Application Publication # 2020/0250732 A1), Wu (U.S. Patent Application Publication # 2020/0105272 A1) ), Malhotra (U.S. Patent Application Publication # 2019/0340945 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)